Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 1 of 22 PAGEID #: 655




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION


JULIE KELLY,                                           Civil Case No. 1:19-cv-00372

                     Plaintiff,                        District Judge Douglas R. Cole
                                                       Magistrate Judge Stephanie Bowman
v.
                                                       DEFENDANT’S ANSWER TO
FIRST DATA CORPORATION, et al.,                        COMPLAINT AND AFFIRMATIVE
                                                       DEFENSES
                     Defendants.


              Defendant First Data Corporation (“Defendant”), by its undersigned counsel, pursuant to

Rule 8 of the Federal Rules of Civil Procedure, answers the Complaint filed by Plaintiff Julie

Kelly (“Plaintiff”) and states as follows:

              1.     Defendant admits the Complaint purports to invoke the Americans with

Disabilities Act, 42 U.S.C. §12101 et seq, (“ADA”) as set forth in Paragraph 1 of the Complaint,

but denies that it is liable to Plaintiff under the ADA or that she is entitled to any relief

whatsoever. The remaining claims have been dismissed so no response is required.

                                    RELATED EEOC PROCEEDINGS

              2.     Defendant admits the allegations of Paragraph 2 of the Complaint, but denies that

it is liable to Plaintiff under the ADA or that she is entitled to any relief whatsoever. The

remaining claims have been dismissed so no response is required.

              3.     The allegations set forth in Paragraph 3 of the Complaint regarding the

supplementation of charge of discrimination under the ADA refer to a document, the contents of

which speak for itself. To the extent a further response is required, the allegations are denied.

The remaining claims have been dismissed so no response is required.

37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 2 of 22 PAGEID #: 656




              4.    The allegations set forth in Paragraph 4 of the Complaint refer to a document, the

contents of which speak for itself. To the extent a further response is required, the allegations are

denied.

              5.    The allegations set forth in Paragraph 5 of the Complaint refer to a document, the

contents of which speak for itself. To the extent a further response is required, the allegations are

denied.

              6.    The allegations set forth in Paragraph 6 of the Complaint refer to a document, the

contents of which speak for itself. To the extent a further response is required, the allegations are

denied.

              7.    The allegations set forth in Paragraph 7 of the Complaint refer to a document, the

contents of which speak for itself. To the extent a further response is required, the allegations are

denied.

              8.    The allegations set forth in Paragraph 8 of the Complaint refer to a document, the

contents of which speak for itself. To the extent a further response is required, the allegations are

denied.

              9.    The allegations set forth in Paragraph 9 of the Complaint refer to documents, the

contents of which speak for themselves. To the extent a further response is required, the

allegations are denied. To the extent the allegations and exhibits refer to claims other than

Defendant’s alleged failure to accommodate, those remaining claims have been dismissed so no

response is required.

              10.   Defendant admits the allegations set forth in Paragraph 10 of the Complaint.




                                                     2
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 3 of 22 PAGEID #: 657




              11.    Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 11 of the Complaint. To the extent a further response is

required, the allegations are denied.

              12.    The allegations set forth in Paragraph 12 of the Complaint refer to a document,

the contents of which speak for itself. To the extent a further response is required, the allegations

are denied.

                                                 PARTIES

              13.    Defendant admits the allegations set forth in Paragraph 13 of the Complaint.

              14.    Defendant admits the allegations set forth in Paragraph 14 of the Complaint.

              15–22. The defendants identified in Paragraphs 15 - 22 of the Complaint have been

dismissed and are no longer parties so no response is required.

                                      JURISDICTION AND VENUE

              23.    The cause of action based on the FMLA identified in Paragraph 23 of the

Complaint has been dismissed so no response is required.

              24.    Defendant admits that Paragraph 24 of the Complaint purports to invoke the

ADA, but denies that it is liable to Plaintiff under the ADA or that she is entitled to any relief

whatsoever.

              25.    The cause of action based on Title VII identified in Paragraph 25 of the

Complaint has been dismissed so no response is required.

              26.    The cause of action based on the FMLA identified in Paragraph 26 of the

Complaint has been dismissed so no response is required.

              27.    Defendant admits that Paragraph 27 of the Complaint purports to invoke the

Court’s jurisdiction under the ADA, but denies that it is liable to Plaintiff under the ADA or that
                                                3
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 4 of 22 PAGEID #: 658




she is entitled to any relief whatsoever. The remaining claims based on the FMLA, Title VII and

the PDA have been dismissed so no response is required.

              28.    The causes of action based on the Ohio Civil Rights Act identified in Paragraph

28 of the Complaint have been dismissed so no response is required.

              29.    The causes of action based on Ohio common law identified in Paragraph 29 of the

Complaint have been dismissed so no response is required.

              30.    The causes of action based on Ohio common law identified in Paragraph 30 of the

Complaint have been dismissed so no response is required.

              31.    Defendant admits the allegations set forth in Paragraph 31 of the Complaint.

              32.    The defendants identified in Paragraph 22 of the Complaint have been dismissed

so no response is required.

              33.    Defendant admits the allegations set forth in Paragraph 33 of the Complaint.

              34-35. The defendants identified in Paragraphs 34-35 of the Complaint have been

dismissed so no response is required.

              36.    Defendant admits that Paragraph 36 of the Complaint purports to invoke the

venue of this Court for Plaintiff’s failure to accommodate claim pursuant to the statutory

authority set forth in Paragraph 36 of the Complaint, but denies that the acts alleged in the

Complaint subject it to liability or that Plaintiff is entitled to any relief whatsoever. By way of

further response, to the extent that the allegations regarding venue refer to claims other than

Defendant’s alleged failure to accommodate, those remaining claims have been dismissed so no

response is required.




                                                     4
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 5 of 22 PAGEID #: 659




                                       GENERAL ALLEGATIONS

              37.   Defendant admits that its records reflect that Kelly was born on November 7,

1977, but denies the remaining allegations set forth in Paragraph 37 of the Complaint.

              38.   Defendant is without knowledge or information sufficient to form a belief as to

the allegation “her entire adult life.” To the extent a further response, the allegation is denied.

Defendant admits the remaining allegations set forth in Paragraph 38 of the Complaint.

              39.   Defendant admits the allegations set forth in Paragraph 39 of the Complaint.

              40.   Defendant admits from 2013 through March 15, 2017, Plaintiff’s job title was

Manager Training and from March 16, 2017 through November 30, 2017, Plaintiff’s job title was

Director Training. Defendant denies the remaining allegations set forth in Paragraph 40 of the

Complaint.

              41.   Defendant admits Plaintiff reported to Fricke from December 1, 2013 through

August 21, 2014. Defendant denies the remaining allegations set forth in Paragraph 41 of the

Complaint.

              42.   Defendant admits the allegations set forth in Paragraph 42 of the Complaint.

              43.   Defendant admits the allegations set forth in Paragraph 43 of the Complaint.

              44.   Defendant denies that Plaintiff’s job title was Instructional Design &

Development Manager in April 2005. Defendant is without knowledge or information sufficient

to form a belief as to the remaining allegations set forth in Paragraph 44 of the Complaint. To the

extent a further response is required, the allegations are denied.

              45.   Defendant denies that Plaintiff’s job title was Instructional Design &

Development Manager in April 2005. Defendant is without knowledge or information sufficient


                                                     5
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 6 of 22 PAGEID #: 660




to form a belief as to the remaining allegations set forth in Paragraph 45 of the Complaint. To the

extent a further response is required, the allegations are denied.

              46.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 46 of the Complaint. To the extent a further response is

required, the allegations are denied.

              47.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 47 of the Complaint. To the extent a further response is

required, the allegations are denied.

              48.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 48 of the Complaint. To the extent a further response is

required, the allegations are denied.

              49.   Defendant admits that Plaintiff returned to work after taking leave for her

pregnancy, but is without knowledge or information sufficient to form a belief as to the

remaining allegations set forth in Paragraph 49 of the Complaint. To the extent a further response

is required, the allegations are denied.

              50.   Defendant admits the allegations set forth in Paragraph 50 of the Complaint.

              51.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 51 of the Complaint. To the extent a further response is

required, the allegations are denied.

              52.   Defendant denies that Frank Bisignano is a defendant but admits the remaining

allegations set forth in Paragraph 52 of the Complaint.




                                                     6
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 7 of 22 PAGEID #: 661




              53.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 53 of the Complaint. To the extent a further response is

required, the allegations are denied.

              54.   Defendant denies the allegations set forth in Paragraph 54 of the Complaint.

              55.   Defendant admits that Plaintiff reported to Karen Whalen in November 2013, but

denies the remaining allegations set forth in Paragraph 55 of the Complaint.

              56.   Defendant admits Fricke was Head of Sales Transformation beginning December

2013 and that he reported to Joe Plumeri, but denies the remaining allegations set forth in

Paragraph 56 of the Complaint.

              57.   Defendant admits the allegations set forth in Paragraph 57 of the Complaint.

              58.   Defendant admits that Kelly’s position required travel, but is without information

or knowledge sufficient to form a belief as to the remaining allegations set forth in Paragraph 58

of the Complaint. To the extent a further response is required, those allegations are denied.

              59.   Defendant admits the allegations set forth in Paragraph 59 of the Complaint.

              60.   Defendant denies the allegations set forth in Paragraph 60 of the Complaint.

              61.   Defendant admits Barger was hired on June 30, 2014, in an SVP role with the title

Head of Sales Transformation, but denies the remaining allegations set forth in Paragraph 61 of

the Complaint.

              62.   Defendant admits the allegations set forth in Paragraph 62 of the Complaint.

              63.   Defendant admits that Plaintiff was pregnant and the her OB-GYN furnished

Defendant with a note requesting the Plaintiff have a “limitation and minimized travel” and that

she would “prefer” no travel due to her C-section and myomectomy, but denies the remaining

allegations set forth in Paragraph 63 of the Complaint.
                                                7
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 8 of 22 PAGEID #: 662




              64.   Defendant admits Plaintiff requested an accommodation of working from home

and no travel in October 2014, but is without knowledge or information sufficient to form a

belief as to the remaining allegations set forth in Paragraph 64 of the Complaint. To the extent a

further response is required, the allegations are denied.

              65.   Defendant admits Plaintiff’s request for an accommodation in October 2014 was

approved, but denies the remaining allegations set forth in Paragraph 65 of the Complaint.

              66.   Defendant admits Plaintiff received a positive performance evaluation for 2014,

but is without knowledge or information sufficient to form a belief as to the remaining

allegations set forth in Paragraph 66 of the Complaint. To the extent a further response is

required, the allegations are denied.

              67.   Defendant admits its work from home policy changed in 2015, but denies the

remaining allegations set forth in Paragraph 67 of the Complaint.

              68.   Defendant admits that the work from home policy applied to employees who

previously had been working remotely and that Plaintiff had been working remotely prior to the

change in the work from home policy, but Defendant is without knowledge or information

sufficient to form a belief as to the remaining allegations set forth in Paragraph 68 of the

Complaint. To the extent a further response is required, those allegations are denied.

              69.   Defendant denies the allegations set forth in Paragraph 69 of the Complaint.

              70.   Defendant denies the allegations set forth in Paragraph 70 of the Complaint.

              71.   Defendant denies the allegations set forth in Paragraph 71 of the Complaint.

              72.   Defendant admits that Plaintiff was scheduled to give birth on or around

February 20, 2015, but is without knowledge or information sufficient to form a belief as to the


                                                     8
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 9 of 22 PAGEID #: 663




remaining allegations set forth in Paragraph 72 of the Complaint. To the extent a further response

is required, the allegations are denied.

              73.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 73 of the Complaint. To the extent a further response is

required, the allegations are denied.

              74.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 74 of the Complaint. To the extent a further response is

required, the allegations are denied.

              75.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 75 of the Complaint. To the extent a further response is

required, the allegations are denied.

              76.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 76 of the Complaint. To the extent a further response is

required, the allegations are denied.

              77.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 77 of the Complaint. To the extent a further response is

required, the allegations are denied.

              78.   Defendant admits that Kelly was released to return to work on April 20, 2015, but

is without knowledge or information sufficient to form a belief as to the remaining allegations set

forth in Paragraph 78 of the Complaint. To the extent a further response is required, the

allegations are denied.

              79.   Defendant admits the allegations set forth in Paragraph 79 of the Complaint.


                                                     9
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 10 of 22 PAGEID #: 664




              80.   Defendant admits there was a change implemented to its work from home policy

in 2015, but denies the remaining allegations set forth in Paragraph 80 of the Complaint.

              81.   Defendant denies the allegations set forth in Paragraph 81 of the Complaint.

              82.   Defendant admits no other employees from Plaintiff’s team were located at the

Cincinnati office, but is without knowledge or information sufficient to form a belief as to the

remaining allegations set forth in Paragraph 82 of the Complaint. To the extent a further response

is required, the allegations are denied.

              83.   The allegations in the first and second sentences of Paragraph 83 of the Complaint

refer to a document, the contents of which speak for itself. To the extent a further response is

required, the allegations are denied. Defendant is without knowledge or information sufficient to

form a belief as to the remaining allegations set forth in Paragraph 83 of the Complaint. To the

extent a further response is required, the allegations are denied.

              84.   The allegations set forth in Paragraph 84 of the Complaint refer to a document,

the contents of which speak for itself. To the extent a further response is required, the allegations

are denied.

              85.   The allegations set forth in the first sentence of Paragraph 85 of the Complaint

regarding an interactive process state a legal conclusion for which no response is required. To the

extent a further response is required, the allegations are denied. Defendant is without knowledge

or information sufficient to form a belief as to the remaining allegations set forth in Paragraph 85

of the Complaint. To the extent a further response is required, the allegations are denied.

              86.   The allegations set forth in Paragraph 86 of the Complaint regarding an

accommodation state a legal conclusion for which no response is required. To the extent a further

response is required, the allegations are denied. Defendant is without knowledge or information
                                                 10
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 11 of 22 PAGEID #: 665




sufficient to form a belief as to the remaining allegations set forth in Paragraph 86 of the

Complaint. To the extent a further response is required, the allegations are denied.

              87.   The allegations set forth in Paragraph 87 of the Complaint regarding an

accommodation state a legal conclusion for which no response is required. To the extent a further

response is required, the allegations are denied. Defendant is without knowledge or information

sufficient to form a belief as to the remaining allegations set forth in Paragraph 87 of the

Complaint. To the extent a further response is required, the allegations are denied.

              88.   The allegations set forth in Paragraph 88 of the Complaint regarding the essential

functions of Plaintiff’s job state a legal conclusion for which no response is required. To the

extent a further response is required, the allegations are denied. Defendant is without knowledge

or information sufficient to form a belief as to the remaining allegations set forth in Paragraph 88

of the Complaint. To the extent a further response is required, the allegations are denied.

              89.   Defendant admits Plaintiff continued to report to Barger, but is without

knowledge or information sufficient to form a belief as to the remaining allegations set forth in

Paragraph 89 of the Complaint. To the extent a further response is required, the allegations are

denied.

              90.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 90 of the Complaint. To the extent a further response is

required, the allegations are denied.

              91.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 91 of the Complaint. To the extent a further response is

required, the allegations are denied.


                                                    11
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 12 of 22 PAGEID #: 666




              92.    Defendant admits that in November 2016, First Data announced Robin Ording as

the interim leader of the Sales Training Group, but denies the remaining allegations set forth in

Paragraph 92 of the Complaint.

              93.    Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 93 of the Complaint. To the extent a further response is

required, the allegations are denied.

              94.    Defendant admits that First Data announced Ording as the permanent leader of the

sales training group in or around January of 2017, but denies the remaining allegations set forth

in Paragraph 94 of the Complaint.

              95.    Defendant is without knowledge or information sufficient to form a belief as to

the allegations regarding what Plaintiff learned from Barger. To the extent a further response is

required, the allegations are denied. Defendant denies the remaining allegations set forth in

Paragraph 95 of the Complaint.

              96.    Defendant admits that Ording enforced First Data’s policies, but denies the

remaining allegations set forth in Paragraph 96 of the Complaint.

              97.    Defendant denies the allegations set forth in Paragraph 97 of the Complaint.

              98.    Defendant denies the allegations set forth in Paragraph 98 of the Complaint.

              99.    Defendant denies the allegations set forth in Paragraph 99 of the Complaint.

              100.   Defendant denies the remaining allegations set forth in Paragraph 100 of the

Complaint.

              101.   Defendant admits the allegations set forth in Paragraph 101 of the Complaint.

              102.   Defendant denies the allegations set forth in Paragraph 102 of the Complaint.


                                                     12
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 13 of 22 PAGEID #: 667




              103.   Defendant admits that Plaintiff was not terminated and that she assisted Ording by

gathering some information. Defendant denies the remaining allegations set forth in Paragraph

103 of the Complaint.

              104.   Defendant denies the allegations set forth in Paragraph 104 of the Complaint..

              105.   Defendant denies the allegations set forth in Paragraph 105 of the Complaint.

              106.   Defendant admits that Ording enforced First Data’s policies, but denies the

remaining allegations set forth in Paragraph 106 of the Complaint.

              107.   Defendant denies the allegations set forth in Paragraph 107 of the Complaint.

              108.   Defendant denies the allegations set forth in Paragraph 108 of the Complaint.

              109.   Defendant admits that Plaintiff was required to work in the Cincinnati office per

First Data policy, but denies the remaining allegations set forth in Paragraph 109 of the

Complaint.

              110.   Defendant admits the allegations in Paragraph 110 of the Complaint.

              111.   Defendant denies the allegations set forth in Paragraph 111 of the Complaint.

              112.   Defendant denies the allegations set forth in Paragraph 112 of the Complaint.

              113.   Defendant admits the allegations set forth in Paragraph 113 of the Complaint.

              114.   Defendant admits the allegations set forth in Paragraph 114 of the Complaint.

              115.   Defendant denies the allegations set forth in Paragraph 115 of the Complaint.

              116.   Defendant admits that Ording enforced First Data’s policy, but denies the

remaining allegations set forth in Paragraph 116 of the Complaint.

              117.   Defendant admits the allegations set forth in Paragraph 117 of the Complaint.

              118.   Defendant denies the allegations set forth in Paragraph 118 of the Complaint.


                                                     13
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 14 of 22 PAGEID #: 668




              119.   Defendant denies the allegation that Ording presented work as her own, but

admits the remaining allegations set forth in Paragraph 119 of the Complaint.

              120.   Defendant denies the allegations set forth in Paragraph 120 of the Complaint.

              121.   Defendant denies the allegations set forth in Paragraph 121 of the Complaint.

              122.   Defendant denies the allegations set forth in Paragraph 122 of the Complaint.

              123.   Defendant denies the allegations set forth in Paragraph 123 of the Complaint.

              124.   Defendant denies the allegations set forth in Paragraph 124 of the Complaint.

              125.   Defendant admits on March 16, 2017, Ording promoted Plaintiff to Director

Training and her salary increased to $107,500. Defendant denies the remaining allegations set

forth in Paragraph 125 of the Complaint.

              126.   Defendant denies the allegations set forth in Paragraph 126 of the Complaint.

              127.   Defendant admits the allegations set forth in Paragraph 127 of the Complaint.

              128.   Defendant denies the allegations set forth in Paragraph 128 of the Complaint.

              129.   Defendant denies the allegations set forth in Paragraph 129 of the Complaint.

              130.   Defendant denies the allegations set forth in Paragraph 130 of the Complaint.

              131.   Defendant denies the allegations set forth in Paragraph 131 of the Complaint.

              132.   Defendant denies the allegations set forth in Paragraph 132 of the Complaint.

              133.   Defendant denies the allegations set forth in Paragraph 133 of the Complaint.

              134.   Defendant denies the allegations set forth in Paragraph 134 of the Complaint.

              135.   The allegations set forth in Paragraph 135 of the Complaint regarding the

essential functions of Plaintiff’s job state a legal conclusion for which no response is required.

To the extent a further response is required, the allegations are denied. Defendant denies the

remaining allegations set forth in Paragraph 135 of the Complaint.
                                               14
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 15 of 22 PAGEID #: 669




              136.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 136 of the Complaint. To the extent a further response is

required, the allegations are denied.

              137.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 137 of the Complaint. To the extent a further response is

required, the allegations are denied.

              138.   Defendant denies the allegations set forth in Paragraph 138 of the Complaint.

              139.   Defendant denies the allegations set forth in Paragraph 139 of the Complaint.

              140.   Defendant denies the allegations set forth in Paragraph 140 of the Complaint.

              141.   Defendant admits that sometime on October 5, 2017, Plaintiff notified Ording that

she was ill and was going to the emergency room and that Ording agreed to cover a training that

Plaintiff was supposed to conduct. Defendant is without information or knowledge sufficient to

form a belief as to the remaining allegations set forth in Paragraph 141 of the Complaint. To the

extent a further response is required, the allegations are denied.

              142.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 142 of the Complaint. To the extent a further response is

required, those allegations are denied.

              143.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 143 of the Complaint. To the extent a further response is

required, those allegations are denied.

              144.   Defendant admits that Ording was aware that Plaintiff told her that she was going

to the emergency room, but denies the remaining allegations set forth in Paragraph 144 of the

Complaint.
                                                     15
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 16 of 22 PAGEID #: 670




              145-146.      The allegations set forth in Paragraph 145-146 of the Complaint refer to a

claim or claims that have been dismissed so no response is required.

              147.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 147 of the Complaint. To the extent a further response is

required, those allegations are denied.

              148.   Defendant admits that on or about November 6, 2017, Plaintiff spoke with Ording

by telephone at which time Plaintiff notified Ording of her intent to resign because of her

children’s health conditions. Defendant denies the second sentence of Paragraph 148. Defendant

further admits that during this conversation, Ording responded with words to the effect, “nothing

is more important than family,” and that Plaintiff and Ording discussed Plaintiff’s transition.

Defendant denies that Ording stated that she would talk to Marino “to see what First Data could

do.” Defendant is without knowledge or information sufficient to form a belief as to the

remaining allegations set forth in Paragraph 148 of the Complaint. To the extent a further

response is required, those allegations are denied.

              149.   Defendant denies the allegations set forth in Paragraph 149 of the Complaint.

              150.   The allegations set forth in Paragraph 150 of the Complaint refer to a document,

the contents of which speak for itself. To the extent a further response is required, the allegations

are denied.

              151.   The allegations set forth in Paragraph 151 of the Complaint refer to a document,

the contents of which speak for itself. To the extent a further response is required, the allegations

are denied.




                                                     16
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 17 of 22 PAGEID #: 671




              152.   The allegations set forth in Paragraph 152 of the Complaint refer to a document,

the contents of which speak for itself. To the extent a further response is required, the allegations

are denied.

              153.   Defendant denies the allegations set forth in Paragraph 153 of the Complaint.

              154.   Defendant denies the allegations set forth in Paragraph 154 of the Complaint.

              155.   Defendant admits the allegations set forth in Paragraph 155 of the Complaint.

              156.   Defendant admits the allegations of the first three sentences of Paragraph 156 of

the Complaint, but denies the remaining allegations set forth in Paragraph 156 of the Complaint.

              157.   Defendant denies the allegations set forth in Paragraph 157 of the Complaint.

                                        GENERAL ALLEGATIONS

              158.   The allegations set forth in Paragraph 158 of the Complaint refer to a claim or

claims that have been dismissed so no response is required.

              159.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 159 of the Complaint. To the extent a further response is

required, those allegations are denied.

              160-171.      The allegations set forth in Paragraphs 160-171 of the Complaint refer to a

claim or claims that have been dismissed so no response is required.

              172.   Defendant admits the allegations set forth in Paragraph 172 of the Complaint.

              173-194.      The allegations set forth in Paragraphs 173-194 of the Complaint refer to a

claim or claims that have been dismissed so no response is required.

              195.   Defendant is without knowledge or information sufficient to form a belief as to

the allegations set forth in Paragraph 195 of the Complaint. To the extent a further response is

required, the allegations are denied.
                                                     17
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 18 of 22 PAGEID #: 672




              196-215.      The allegations set forth in Paragraphs 196-215 of the Complaint refer to a

claim or claims that have been dismissed so no response is required.

              216.   The allegations set forth in Paragraph 216 of the Complaint refer to defendants

who have been dismissed so no response is required.

              217-228.      The allegations set forth in Paragraphs 217-228 of the Complaint refer to a

claim or claims that have been dismissed so no response is required.

                                             COUNT I: FMLA

              229-257.      The allegations set forth in Paragraphs 229-257 of the Complaint refer to a

claim or claims that have been dismissed so no response is required.

                                              COUNT II: ADA

              258.   Defendant incorporates its response to the allegations forth in Paragraphs 1-228 of

the Complaint as if fully set forth herein.

              259.   Defendant admits the allegation set forth in Paragraph 259 of the Complaint, but

denies that it is liable to the Plaintiff under the ADA or that she is entitled to any relief.

              260.   Defendant admits the allegations set forth in Paragraph 260 of the Complaint.

              261.   Defendant admits the allegations set forth in Paragraph 261 of the Complaint.

              262.   The allegations set forth in Paragraph 262 of the Complaint state a legal

conclusion to which no response is required. To the extent a further response is required, the

allegations are denied

              263.   The allegations set forth in Paragraph 263 of the Complaint state a legal

conclusion to which no response is required. To the extent a further response is required, the

allegations are denied

              264.   Defendant denies the allegations set forth in Paragraph 264 of the Complaint.
                                                     18
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 19 of 22 PAGEID #: 673




              265.   Defendant admits that Plaintiff had been allowed by the company and former

supervisors to work remotely, but denies the remaining allegations set forth in Paragraph 265 of

the Complaint.

              266.   Defendant admits that Plaintiff had been allowed by the company and former

supervisors to work remotely, but is without knowledge or information sufficient to form a belief

as to the remaining allegations set forth in Paragraph 266 of the Complaint. To the extent a

further response is required, the allegations are denied.

              267.   Defendant denies the allegations set forth in Paragraph 267 of the Complaint as of

the date Plaintiff filed her Complaint and during the relevant time periods of Plaintiff’s

allegations.

              268.   Defendant denies the allegations set forth in Paragraph 268 of the Complaint.

              269.   Defendant denies the allegations set forth in Paragraph 269 of the Complaint.

              270.   Defendant denies the allegations set forth in Paragraph 270 of the Complaint.

              271.   Defendant denies the allegations set forth in Paragraph 271 of the Complaint.

              272.   Defendant denies the allegations set forth in Paragraph 272 of the Complaint.

              273.   Defendant denies the allegations set forth in Paragraph 273 of the Complaint.

              274.   Defendant denies the allegations set forth in Paragraph 274 of the Complaint.

              275.   Defendant denies the allegations set forth in Paragraph 275 of the Complaint.

              276.   The allegations set forth in Paragraph 276 state a legal conclusion to which no

response is required. To the extent a further response is required, the allegations are denied.

              277.   Defendant denies the allegations set forth in Paragraph 277 of the Complaint.

              278.   Defendant denies the allegations set forth in Paragraph 278 of the Complaint.


                                                     19
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 20 of 22 PAGEID #: 674




                                       COUNT III: TITLE VII & PDA

              279-283.       The allegations set forth in Paragraphs 279-283 of the Complaint refer to a

claim or claims that have been dismissed so no response is required.

                                        COUNT IV: RETALIATION

              284-294.       The allegations set forth in Paragraphs 284-294 of the Complaint refer to a

claim or claims that have been dismissed so no response is required.

                                             COUNT V: OCRA

              295-300.       The allegations set forth in Paragraphs 295-300 of the Complaint refer to a

claim or claims that have been dismissed so no response is required.

                               COUNT VI: CONSTRUCTIVE DISCHARGE

              301-304.       The allegations set forth in Paragraphs 301-304 of the Complaint refer to a

claim or claims that have been dismissed so no response is required.

                                             COUNT VII: IIED

              305-328.       The allegations set forth in Paragraphs 305-328 of the Complaint refer to a

claim or claims that have been dismissed so no response is required.

                                  COUNT VIII: INVASION OF PRIVACY

              329-354.       The allegations set forth in Paragraphs 329-354 of the Complaint refer to a

claim or claims that have been dismissed so no response is required.

              Answering Plaintiff’s ad damnum, Defendant denies that Plaintiff is entitled to any of the

relief sought in paragraphs (i)-(xi) or that she is otherwise entitled to any relief whatsoever.




                                                      20
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 21 of 22 PAGEID #: 675




                                        AFFIRMATIVE DEFENSES

                                     FIRST AFFIRMATIVE DEFENSE

              Plaintiff fails to state a claim upon which relief can be granted under the ADA because

she did not suffer from a disability that required the accommodation she claims.

                                   SECOND AFFIRMATIVE DEFENSE

              Plaintiff fails to state a claim under the ADA because she failed to engage in an

interactive process.

                                    THIRD AFFIRMATIVE DEFENSE

              Plaintiff’s ADA claim is barred by the statute of limitations because she did not file her

charge of discrimination within 300 days of the alleged discriminatory act.

                                   FOURTH AFFIRMATIVE DEFENSE

              Plaintiff has failed to mitigate her damages.

                                     FIFTH AFFIRMATIVE DEFENSE

              If Plaintiff suffered any damages, such damages were proximately caused by her own

conduct, barring her claims against Defendant

                                     SIXTH AFFIRMATIVE DEFENSE

              Defendant acted reasonably and in good faith at all times relevant to the allegations of the

remaining claim in the Complaint and there is no basis for punitive damages.

                                  SEVENTH AFFIRMATIVE DEFENSE

              Plaintiff is not entitled to attorney’s fees because she is proceeding pro se.

                                   EIGHTH AFFIRMATIVE DEFENSE

              Defendant asserts its right to the “empty chair” defense pursuant to R.C. 2307.23.


                                                       21
37201236.1

15346004 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 50 Filed: 07/14/20 Page: 22 of 22 PAGEID #: 676




                                     NINTH AFFIRMATIVE DEFENSE

              Defendant reserves its right to amend this Answer and add any additional defenses as

may become available or apparent through discovery in this action.

              Dated: July 14, 2020                Respectfully submitted,

                                                  /s/ Laura E. Salzman
                                                  Laura E. Salzman (0095304)
                                                  Roetzel & Andress, LPA
                                                  250 East Fifth Street, Suite 310
                                                  Cincinnati, OH 45202
                                                  Telephone: (513) 361-0200
                                                  Facsimile: (513) 361-0335
                                                  Email: lsalzman@ralaw.com

                                                  Gary B. Eidelman, Esq. (pro hac vice)
                                                  Michael P. Cianfichi, Esq. (pro hac vice)
                                                  Saul Ewing Arnstein & Lehr LLP
                                                  500 East Pratt Street, Suite 900
                                                  Baltimore, Maryland 21202
                                                  Telephone: (410) 332-8975
                                                  Facsimile: (410) 332-8976
                                                  gary.eidelman@saul.com
                                                  michael.cianfichi@saul.com

                                                  Counsel for Defendant First Data Corporation

                                      CERTIFICATE OF SERVICE

              I hereby certify that on July 14, 2020, the foregoing Answer and Affirmative Defenses

      was electronically filed with the Court’s CM/ECF system and the system will send electronic

      notification to all parties and counsel of record via the Court’s electronic filing system and I

      further certify that the foregoing Answer and Affirmative Defenses was served on Plaintiff

      Julie Kelly by electronic mail.



                                                          /s/ Laura E. Salzman
                                                          Laura E. Salzman
                                                     22
37201236.1

15346004 _1
